Title: To Benjamin Franklin from Catherine Meed, 28 November [1775?]
From: Meed, Catherine
To: Franklin, Benjamin


This letter is the first appearance of a niece whose existence Franklin seems to have forgotten. He had doubtless not seen her for many years, and she lived in a remote part of Pennsylvania. All we know of her first brief effort to refresh her uncle’s recollection of her is in the present letter and another below, December 16. She had written him on his return from England, with no response; here she is trying again. The second attempt elicited a reply. Although it has disappeared, it was clearly a baffled one: who was she? In December she explained, and then the extant correspondence breaks off for a decade.

She was unquestionably a niece of sorts. Her father was John Croker, who was the second husband of Deborah Franklin’s sister Frances. Three children of that marriage are recorded, and Catherine was not among them. After Frances’ death in 1740 the widower remarried and moved to Staten Island; in 1745 he and his new wife sold to Franklin their interest in some Philadelphia property left by Deborah’s mother. Thereafter the whole family disappeared from view except for Joseph Croker, Catherine’s brother or uncle, who died in 1758. We are inclined to think that Catherine herself was her father’s daughter by his second wife rather than by Deborah’s sister, in which case her relationship with Franklin was tenuous enough to explain his bafflement. Where she grew up, whom she married, and why she moved to the frontier are questions without answers. She exists only in four brief notes, two of them in 1775 and the other two ten years later.
 
Dear Uncle
Sunbury Shemokin Nov the 28 [1775?]
When I heard of your arrival nothing Ever made me So happy. I wrote Directly to you, but when I was not Honored with A line from you, I Could not help Crying, for your all the uncle I have in the world by my Poor Father. I thought you would not write to A Poor little Country Girle, but Every body Says you have no more Pride than A Child and that has incouraged me to write to you again. I often think if Could See you and Cousin Sally I would be the Happiest woman in the world, but I live A great way off.

Pleas to Give my [love?] to Cousin Sally and Except the Same from your Affectionate Cousin
Catherine Meed
 
Addressed: Honl. Benj Franclin / in / Philadelphia
Endorsed: Catherine Meed
